
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3847
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To implement certain defense trade
		  cooperation treaties, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Security Cooperation Act of
			 2010.
		IDefense Trade Cooperation Treaties
			 
			101.Short titleThis title may be cited as the
			 Defense Trade Cooperation Treaties
			 Implementation Act of 2010.
			102.Exemptions from Requirements
				(a)Retransfer requirementsSection 3(b) of the Arms Export Control Act
			 (22 U.S.C. 2753(b)) is amended by inserting a treaty referred to in
			 section 38(j)(1)(C)(i) of this Act permits such transfer without prior consent
			 of the President, or if after if.
				(b)Bilateral agreement
			 requirementsSection 38(j)(1)
			 of such Act (22 U.S.C. 2778(j)(1)) is amended—
					(1)in the subparagraph heading for
			 subparagraph (B), by inserting for canada after Exception; and
					(2)by adding at the end the following new
			 subparagraph:
						
							(C)Exception for defense trade cooperation
				treaties
								(i)In generalThe requirement to conclude a bilateral
				agreement in accordance with subparagraph (A) shall not apply with respect to
				an exemption from the licensing requirements of this Act for the export of
				defense items to give effect to any of the following defense trade cooperation
				treaties, provided that the treaty has entered into force pursuant to article
				II, section 2, clause 2 of the Constitution of the United States:
									(I)The Treaty Between the Government of the
				United States of America and the Government of the United Kingdom of Great
				Britain and Northern Ireland Concerning Defense Trade Cooperation, done at
				Washington and London on June 21 and 26, 2007 (and any implementing arrangement
				thereto).
									(II)The Treaty Between the Government of the
				United States of America and the Government of Australia Concerning Defense
				Trade Cooperation, done at Sydney September 5, 2007 (and any implementing
				arrangement thereto).
									(ii)Limitation of scopeThe United States shall exempt from the
				scope of a treaty referred to in clause (i)—
									(I)complete rocket systems (including
				ballistic missile systems, space launch vehicles, and sounding rockets) or
				complete unmanned aerial vehicle systems (including cruise missile systems,
				target drones, and reconnaissance drones) capable of delivering at least a 500
				kilogram payload to a range of 300 kilometers, and associated production
				facilities, software, or technology for these systems, as defined in the
				Missile Technology Control Regime Annex Category I, Item 1;
									(II)individual rocket stages, re-entry vehicles
				and equipment, solid or liquid propellant motors or engines, guidance sets,
				thrust vector control systems, and associated production facilities, software,
				and technology, as defined in the Missile Technology Control Regime Annex
				Category I, Item 2;
									(III)defense articles and defense services
				listed in the Missile Technology Control Regime Annex Category II that are for
				use in rocket systems, as that term is used in such Annex, including associated
				production facilities, software, or technology;
									(IV)toxicological agents, biological agents,
				and associated equipment, as listed in the United States Munitions List (part
				121.1 of chapter I of title 22, Code of Federal Regulations), Category XIV,
				subcategories (a), (b), (f)(1), (i), (j) as it pertains to (f)(1), (l) as it
				pertains to (f)(1), and (m) as it pertains to all of the subcategories cited in
				this paragraph;
									(V)defense articles and defense services
				specific to the design and testing of nuclear weapons which are controlled
				under United States Munitions List Category XVI(a) and (b), along with
				associated defense articles in Category XVI(d) and technology in Category
				XVI(e);
									(VI)with regard to the treaty cited in clause
				(i)(I), defense articles and defense services that the United States controls
				under the United States Munitions List that are not controlled by the United
				Kingdom, as defined in the United Kingdom Military List or Annex 4 to the
				United Kingdom Dual Use List, or any successor lists thereto; and
									(VII)with regard to the treaty cited in clause
				(i)(II), defense articles for which Australian laws, regulations, or other
				commitments would prevent Australia from enforcing the control measures
				specified in such
				treaty.
									.
					103.Enforcement
				(a)Criminal violationsSection 38(c) of such Act (22 U.S.C.
			 2778(c)) is amended by striking this section or section 39, or any rule
			 or regulation issued under either section and inserting this
			 section, section 39, a treaty referred to in subsection (j)(1)(C)(i), or any
			 rule or regulation issued under this section or section 39, including any rule
			 or regulation issued to implement or enforce a treaty referred to in subsection
			 (j)(1)(C)(i) or an implementing arrangement pursuant to such
			 treaty.
				(b)Enforcement powers of
			 PresidentSection 38(e) of
			 such Act (22 U.S.C. 2278(e)) is amended by striking defense
			 services, and inserting defense services, including defense
			 articles and defense services exported or imported pursuant to a treaty
			 referred to in subsection (j)(1)(C)(i),.
				(c)Notification regarding exemptions from
			 licensing requirementsSection 38(f) of such Act (22 U.S.C.
			 2778(f)) is amended by adding at the end the following new paragraph:
					
						(4)Paragraph (2) shall not apply with respect
				to an exemption under subsection (j)(1) to give effect to a treaty referred to
				in subsection (j)(1)(C)(i) (and any implementing arrangements to such treaty),
				provided that the President promulgates regulations to implement and enforce
				such treaty under this section and section
				39.
						.
				(d)Incentive paymentsSection 39A(a) of such Act (22 U.S.C.
			 2779a(a)) is amended by inserting or exported pursuant to a treaty
			 referred to in section 38(j)(1)(C)(i) of this Act after under
			 this Act.
				104.Congressional Notification
				(a)Retransfers and reexportsSection 3(d)(3)(A) of such Act (22 U.S.C.
			 2753(d)(3)(A)) is amended by inserting or has been exempted from the
			 licensing requirements of this Act pursuant to a treaty referred to in section
			 38(j)(1)(C)(i) of this Act where such treaty does not authorize the transfer
			 without prior United States Government approval after approved
			 under section 38 of this Act.
				(b)DiscriminationSection 5(c) of such Act (22 U.S.C.
			 2755(c)) is amended by inserting or any import or export under a treaty
			 referred to in section 38(j)(1)(C)(i) of this Act after under
			 this Act.
				(c)Annual estimate of salesSection 25(a) of such Act (22 U.S.C.
			 2765(a)) is amended—
					(1)in paragraph (1), by inserting , as
			 well as exports pursuant to a treaty referred to in section 38(j)(1)(C)(i) of
			 this Act, after commercial exports under this Act;
			 and
					(2)in paragraph (2), by inserting , as
			 well as exports pursuant to a treaty referred to in section 38(j)(1)(C)(i) of
			 this Act, after commercial exports.
					(d)Presidential certifications
					(1)ExportsSection 36(c) of such Act (22 U.S.C.
			 2776(c)) is amended by adding at the end the following new paragraph:
						
							(6)The President shall notify the Speaker of
				the House of Representatives and the Chairman of the Committee on Foreign
				Relations of the Senate at least 15 days prior to an export pursuant to a
				treaty referred to in section 38(j)(1)(C)(i) of this Act to which the
				provisions of paragraph (1) of this subsection would apply absent an exemption
				granted under section 38(j)(1) of this Act, for which purpose such notification
				shall contain information comparable to that specified in paragraph (1) of this
				subsection.
							.
					(2)Commercial technical assistance or
			 manufacturing licensing agreementsSection 36(d) of such Act (22 U.S.C.
			 2776(d)) is amended by adding at the end the following new paragraph:
						
							(6)The President shall notify the Speaker of
				the House of Representatives and the Chairman of the Committee on Foreign
				Relations of the Senate at least 15 days prior to an export pursuant to a
				treaty referred to in section 38(j)(1)(C)(i) of this Act to which the
				provisions of paragraph (1) of this subsection would apply absent an exemption
				granted under section 38(j)(1) of this Act, for which purpose such notification
				shall contain information comparable to that specified in paragraph (1) of this
				subsection.
							.
					(e)Fees and political
			 contributionsSection 39(a)
			 of such Act (22 U.S.C. 2779(a)) is amended—
					(1)in paragraph (1), by striking ;
			 or and inserting a semicolon;
					(2)in paragraph (2), by inserting
			 or after the semicolon; and
					(3)by adding at the end the following new
			 paragraph:
						
							(3)exports of defense articles or defense
				services pursuant to a treaty referenced in section 38(j)(1)(C)(i) of this
				Act;
							.
					105.Limitation on Implementing
			 Arrangements
				(a)In generalNo amendment to an implementing arrangement
			 concluded pursuant to a treaty referred to in section 38(j)(1)(C)(i) of the
			 Arms Export Control Act, as added by this Act, shall enter into effect for the
			 United States unless the Congress adopts, and there is enacted, legislation
			 approving the entry into effect of that amendment for the United States.
				(b)Covered amendments
					(1)In generalThe requirements specified in subsection
			 (a) shall apply to any amendment other than an amendment that addresses an
			 administrative or technical matter. The requirements in subsection (a) shall
			 not apply to any amendment that solely addresses an administrative or technical
			 matter.
					(2)U.S.-UK Implementing
			 ArrangementIn the case of
			 the Implementing Arrangement Pursuant to the Treaty Between the Government of
			 the United States of America and the Government of the United Kingdom of Great
			 Britain and Northern Ireland Concerning Defense Trade Cooperation, signed at
			 Washington February 14, 2008, amendments to which the requirements specified in
			 subsection (a) apply shall include—
						(A)any amendment to section 2, paragraphs (1),
			 (2), or (3) that modifies the criteria governing operations, programs, and
			 projects to which the treaty applies;
						(B)any amendment to section 3, paragraphs (1)
			 or (2) that modifies the criteria governing end-use requirements and the
			 requirements for approved community members responding to United States
			 Government solicitations;
						(C)any amendment to section 4, paragraph (4)
			 that modifies the criteria for including items on the list of defense articles
			 exempt from the treaty;
						(D)any amendment to section 4, paragraph (7)
			 that modifies licensing and other applicable requirements relating to items
			 added to the list of defense articles exempt from the scope of the
			 treaty;
						(E)any amendment to section 7, paragraph (4)
			 that modifies the criteria for eligibility in the approved community under the
			 treaty for nongovernmental United Kingdom entities and facilities;
						(F)any amendment to section 7, paragraph (9)
			 that modifies the conditions for suspending or removing a United Kingdom entity
			 from the approved community under the treaty;
						(G)any amendment to section 7, paragraphs (11)
			 or (12) that modifies the conditions under which individuals may be granted
			 access to defense articles exported under the treaty;
						(H)any amendment to section 9, paragraphs (1),
			 (3), (7), (8), (9), (12), or (13) that modifies the circumstances under which
			 United States Government approval is required for the re-transfer or re-export
			 of a defense article, or to exceptions to such requirement; and
						(I)any amendment to section 11, paragraph
			 (4)(b) that modifies conditions of entry to the United Kingdom community under
			 the treaty.
						(3)U.S.-Australia
			 implementing arrangementIn
			 the case of the Implementing Arrangement Pursuant to the Treaty Between the
			 Government of the United States of America and the Government of the Australia
			 Concerning Defense Trade Cooperation, signed at Washington March 14, 2008,
			 amendments to which the requirements specified in subsection (a) apply shall
			 include—
						(A)any amendment to section 2, paragraphs (1),
			 (2), or (3) that modifies the criteria governing operations, programs, and
			 projects to which the treaty applies;
						(B)any amendment to section 3, paragraphs (1)
			 or (2) that modifies the criteria governing end-use requirements and the
			 requirements for approved community members responding to United States
			 Government solicitations;
						(C)any amendment to section 4, paragraph (4)
			 that modifies criteria for including items on the list of defense articles
			 exempt from the scope of the treaty;
						(D)any amendment to section 4, paragraph (7)
			 that modifies licensing and other applicable requirements relating to items
			 added to the list of defense articles exempt from the scope of the
			 treaty;
						(E)any amendment to section 6, paragraph (4)
			 that modifies the criteria for eligibility in the approved community under the
			 treaty for nongovernmental Australian entities and facilities;
						(F)any amendment to section 6, paragraph (9)
			 that modifies the conditions for suspending or removing an Australian entity
			 from the Australia community under the treaty;
						(G)any amendment to section 6, paragraphs
			 (11), (12), (13), or (14) that modifies the conditions under which individuals
			 may be granted access to defense articles exported under the treaty;
						(H)any amendment to section 9, paragraphs (1),
			 (2), (4), (7), or (8) that modifies the circumstances under which United States
			 Government approval is required for the re-transfer or re-export of a defense
			 article, or to exceptions to such requirement; and
						(I)any amendment to section 11, paragraph (6)
			 that modifies conditions of entry to the Australian community under the
			 treaty.
						(c)Congressional notification for other
			 amendments To implementing arrangementsNot later than 15 days before any amendment
			 to an implementing arrangement to which subsection (a) does not apply shall
			 take effect, the President shall provide to the Committee on Foreign Relations
			 of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives a report containing—
					(1)the text of the amendment; and
					(2)an analysis of the amendment’s effect,
			 including an analysis regarding why subsection (a) does not apply.
					106.Implementing RegulationsThe President is authorized to issue
			 regulations pursuant to the Arms Export Control Act (22 U.S.C. 2751 et seq.) to
			 implement and enforce the Treaty Between the Government of the United States of
			 America and the Government of the United Kingdom of Great Britain and Northern
			 Ireland Concerning Defense Trade Cooperation, done at Washington and London on
			 June 21 and 26, 2007 (and any implementing arrangement thereto) and the Treaty
			 Between the Government of the United States of America and the Government of
			 Australia Concerning Defense Trade Cooperation, done at Sydney, September 5,
			 2007 (and any implementing arrangement thereto), consistent with other
			 applicable provisions of the Arms Export Control Act, as amended by this Act,
			 and with the terms of any resolution of advice and consent adopted by the
			 Senate with respect to either treaty.
			107.Rule of ConstructionNothing in this title, the Treaty Between
			 the Government of the United States of America and the Government of the United
			 Kingdom of Great Britain and Northern Ireland Concerning Defense Trade
			 Cooperation, done at Washington and London on June 21 and 26, 2007 (and any
			 implementing arrangement thereto), the Treaty Between the Government of the
			 United States of America and the Government of Australia Concerning Defense
			 Trade Cooperation, done at Sydney, September 5, 2007 (and any implementing
			 arrangement thereto), or in any regulation issued to implement either treaty,
			 shall be construed to modify or supersede any provision of law or regulation
			 other than the Arms Export Control Act (22 U.S.C. 2751 et seq.), as amended by
			 this Act, and the International Traffic in Arms Regulations (subchapter M of
			 chapter I of title 22, Code of Federal Regulations).
			IIAuthority to Transfer Naval
			 Vessels
			201.Short titleThis title may be cited as the
			 Naval Vessel Transfer Act of
			 2010.
			202.Transfer of naval vessels to certain
			 foreign recipients
				(a)Transfers by grantThe President is authorized to transfer
			 vessels to foreign countries on a grant basis under section 516 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321j), as follows:
					(1)IndiaTo the Government of India, the OSPREY
			 class minehunter coastal ships KINGFISHER (MHC–56) and CORMORANT
			 (MHC–57).
					(2)GreeceTo the Government of Greece, the OSPREY
			 class minehunter coastal ships OSPREY (MHC–51), BLACKHAWK (MHC–58), and SHRIKE
			 (MHC–62).
					(3)ChileTo the Government of Chile, the NEWPORT
			 class amphibious tank landing ship TUSCALOOSA (LST–1187).
					(4)MoroccoTo the Government of Morocco, the NEWPORT
			 class amphibious tank landing ship BOULDER (LST–1190).
					(b)Transfer by saleThe President is authorized to transfer the
			 OSPREY class minehunter coastal ship ROBIN (MHC–54) to the Taipei Economic and
			 Cultural Representative Office of the United States (which is the Taiwan
			 instrumentality designated pursuant to section 10(a) of the Taiwan Relations
			 Act (22 U.S.C. 3309(a)) on a sale basis under section 21 of the Arms Export
			 Control Act (22 U.S.C. 2761).
				(c)Grants not counted in annual total of
			 transferred excess defense articlesThe value of a vessel transferred to
			 another country on a grant basis pursuant to authority provided by subsection
			 (a) shall not be counted against the aggregate value of excess defense articles
			 transferred in any fiscal year under section 516 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2321j).
				(d)Costs of transfersAny expense incurred by the United States
			 in connection with a transfer authorized by this section shall be charged to
			 the recipient (notwithstanding section 516(e) of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2321j(e))).
				(e)Repair and refurbishment in United States
			 shipyardsTo the maximum
			 extent practicable, the President shall require, as a condition of the transfer
			 of a vessel under this section, that the recipient to which the vessel is
			 transferred have such repair or refurbishment of the vessel as is needed,
			 before the vessel joins the naval forces of the recipient, performed at a
			 shipyard located in the United States, including a United States Navy
			 shipyard.
				(f)Expiration of authorityThe authority to transfer a vessel under
			 this section shall expire at the end of the 2-year period beginning on the date
			 of the enactment of this Act.
				IIIOther Matters
			301.Expedited Congressional Defense Export
			 Review Period for IsraelThe
			 Arms Export Control Act (22 U.S.C. 2751 et seq.) is amended—
				(1)in sections 3(d)(2)(B), 3(d)(3)(A)(i),
			 3(d)(5), 21(e)(2)(A), 36(b), 36(c), 36(d)(2)(A), 62(c)(1), and 63(a)(2), by
			 inserting Israel, before or New Zealand each
			 place it appears; and
				(2)in section 3(b)(2), by inserting the
			 Government of Israel, before or the Government of New
			 Zealand.
				302.Extension of War Reserves Stockpile
			 Authority
				(a)Department of defense appropriations Act,
			 2005Section 12001(d) of the
			 Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat.
			 1011) is amended by striking more than 4 years after and
			 inserting more than 8 years after.
				(b)Foreign Assistance Act of
			 1961Section 514(b)(2)(A) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by
			 striking fiscal years 2007 and 2008 and inserting fiscal
			 years 2011 and 2012.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
